Exhibit 10.2

EXECUTION COPY

AMENDMENT TO PLAN SUPPORT AGREEMENT

This AMENDMENT (this “Amendment”) dated January 12, 2017 is entered into
between:

 

  (a) Memorial Production Partners LP (“Memorial Parent”) on behalf of itself
and each of its subsidiaries listed hereto (each, a “Memorial Party” and
collectively, the “Memorial Parties”), including Memorial Production Finance
Corporation (“MPFC”); and

 

  (b) the undersigned beneficial holders, or investment advisers or managers for
the account of beneficial holders, of the (i) 6.875% Senior Unsecured Notes due
2022 (the “6.875% Senior Unsecured Notes”) issued under that certain indenture
dated as of July 17, 2014, between Memorial Parent and MPFC, as issuers, each of
the guarantors party thereto, and Wilmington Trust, National Association, as
successor trustee, together with their respective successors and permitted
assigns and any holder of 6.875% Senior Unsecured Notes that subsequently
becomes a party to the Plan Support Agreement (as defined below) in accordance
with the terms thereof (collectively, the “Consenting 6.875% Senior Unsecured
Noteholders”), and (ii) 7.625% Senior Unsecured Notes due 2021 (the “7.625%
Senior Unsecured Notes” and, together with the 6.875% Senior Unsecured Notes,
the “Unsecured Notes”) issued under that certain indenture dated as of April 17,
2013, between Memorial Parent and MPFC, as issuers, each of the guarantors party
thereto, and Wilmington Trust, National Association, as successor trustee,
together with their respective successors and permitted assigns and any holder
of 7.625% Senior Unsecured Notes that subsequently becomes a party to the Plan
Support Agreement (as defined below) in accordance with the terms hereof
(collectively, the “Consenting 7.625% Senior Unsecured Noteholders” and,
together with the Consenting 6.875% Senior Unsecured Noteholders, the
“Consenting Noteholders”) that are members of the ad hoc group of holders of
Unsecured Notes Claims that is represented by Davis Polk & Wardwell LLP and
Miller Buckfire & Co., LLC.

The Memorial Parties and the Consenting Noteholders holding at least a majority
of the outstanding principal amount of the Unsecured Notes held by Consenting
Noteholders as of the date hereof (the “Requisite Noteholders”) are referred to
herein together as the “Amendment Parties.” Capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Plan Support
Agreement (as defined below).

WHEREAS, the Memorial Parties and the Consenting Noteholders entered into the
plan support agreement dated December 22, 2016 (as amended, supplemented, or
otherwise modified from time to time, the “Plan Support Agreement”);

WHEREAS, the Amendment Parties wish to amend certain provisions of the Plan
Support Agreement; and



--------------------------------------------------------------------------------

WHEREAS, the Amendment Parties wish to take such actions necessary to give
effect to such amendments.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Plan Support Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Amendment Parties
agree as follows:

 

  1. Amendments.

(a) Section 6(a)(iv) of the Plan Support Agreement is hereby amended and
restated in its entirety as follows:

“(iv) At 11:59 p.m. Eastern Time sixty (60) calendar days after the Petition
Date if the Memorial Parties commenced Solicitation before the Petition Date
(otherwise, fifty-five (55) calendar days after the Petition Date), unless the
Memorial Parties have obtained approval of the Disclosure Statement.”

(b) Section 6(a)(v) of the Plan Support Agreement is hereby amended and restated
in its entirety as follows:

“(v) At 11:59 p.m. Eastern Time sixty (60) calendar days after the Petition Date
if the Memorial Parties commenced Solicitation before the Petition Date
(otherwise, ninety (90) calendar days after the Petition Date), unless the
Bankruptcy Court shall have entered the Confirmation Order in form and substance
reasonably satisfactory to the Memorial Parties and the Requisite Noteholders.”

(c) Section 11 of the Plan Support Agreement is hereby amended by adding to the
end of the paragraph the following sentence:

“Notwithstanding Section 22, any waiver, modification, amendment, or supplement
to this Plan Support Agreement required to be in writing may be evidenced by an
e-mail acknowledgement from an authorized representative of the applicable
Party.”

 

2



--------------------------------------------------------------------------------

  2. Effectiveness.

This Amendment shall become effective and binding on the Memorial Parties and
the Consenting Noteholders in accordance with the terms of the Plan Support
Agreement upon the execution and delivery by Memorial Parent (on behalf of all
Memorial Parties) and the Requisite Noteholders of an executed signature page
hereto.

 

  3. Miscellaneous.

(a) Except as specifically set forth herein, the terms of the Plan Support
Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

(b) This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Amendment delivered by
facsimile, PDF or otherwise shall be deemed to be an original for the purposes
of this paragraph.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Amendment Parties have caused this Amendment to be
executed and delivered by their respective duly authorized officers, solely in
their respective capacities as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

MEMORIAL PARTIES MEMORIAL PRODUCTION PARTNERS LP, on behalf of itself and each
affiliate listed below By:   Memorial Production Partners GP LLC,   its general
partner By:  

            /s/ Jason M. Childress

Name:   Jason M. Childress. Title:   Vice President
MEMORIAL PRODUCTION OPERATING LLC COLUMBUS ENERGY, LLC RISE ENERGY OPERATING,
LLC RISE ENERGY MINERALS, LLC RISE ENERGY BETA, LLC MEMORIAL PRODUCTION FINANCE
CORPORATION WHT ENERGY PARTNERS LLC WHT CARTHAGE LLC MEMORIAL ENERGY SERVICES
LLC MEMORIAL MIDSTREAM LLC SAN PEDRO BAY PIPELINE COMPANY
MEMORIAL PRODUCTION PARTNERS GP LLC BETA OPERATING COMPANY, LLC MEMP SERVICES
LLC

 

[SIGNATURE PAGE TO AMENDMENT TO PLAN SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

REQUISITE NOTEHOLDERS

 

BRIGADE CAPITAL MANAGEMENT LP, on behalf of funds and accounts managed by it By:
 

/s/ Scott Hoffman

Name:   Scott Hoffman Title:   Senior Analyst

 

Principal Amount of the 6.875% Senior Unsecured Notes:

 

Principal Amount of the 7.625% Senior Unsecured Notes:

 

$            

 

$            

 

Notice Address:

399 Park Avenue

Suite 1600

New York, NY 10022

Fax:  

 

Attention:  

Scott Hoffman

Email:  

SH@bridadecapital.com

 

[SIGNATURE PAGE TO AMENDMENT TO PLAN SUPPORT AGREEMENT]



--------------------------------------------------------------------------------

REQUISITE NOTEHOLDERS

 

FIR TREE INC (on behalf of certain investment Funds under management) By:  

/s/ Brian Meyer

Name:   Brian Meyer Title:   Authorized Person

 

Principal Amount of the 6.875% Senior Unsecured Notes:

 

Principal Amount of the 7.625% Senior Unsecured Notes:

 

$            

 

$            

 

Notice Address:

55 West 46th Street

29th Floor

New York, NY 10036

Fax:  

 

Attention:  

Evan Lederman

Email:  

elederman@firtree.com

 

[SIGNATURE PAGE TO AMENDMENT TO PLAN SUPPORT AGREEMENT]